Citation Nr: 0715468	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-43 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the appellant is a veteran for purposes 
of establishing basic eligibility for VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R.B. and B.G.




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant claims that he had World War II service with 
the U.S. Armed Forces in the Philippines.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2002 determination by the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appellant's claims file is now in the jurisdiction of the 
Manila RO.  In May 2007, the Board granted a motion to 
advance the case on the Board's docket due to the appellant's 
advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

When the appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in January 2006, he requested a Travel 
Board hearing.  To date, a Travel Board hearing has not been 
scheduled.  Because the Board may not proceed with an 
adjudication of the appellant's claim without affording him 
an opportunity for such a hearing, a remand is required.  See 
38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
appellant to be scheduled for a Travel 
Board hearing at his local RO.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




